DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6, and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 states the limitation that the polyester has the dicarboxylic acid and/or an aromatic dicarboxylic acid having no branched structure, however, claim 1, from which it depends, requires having a branched structure.
Claim 6 and 7 state that “when the resin composition comprises…” however, claim 5, from which it depends requires the composition to contain the listed compounds.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (WO 2019189566) with US 2021/0024682 used for citation purposes.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to claim 1, Suzuki teaches a photocurable resin composition (abstract) that contains a urethanized (meth)acrylic compound and a photopolymerization initiator (abstract) wherein the urethanized compound contains a polyol and a urethane bond (abstract).  Suzuki teaches the polyol to be selected from a polyester, a polycarbonate, a polyurethane, and a polyether (0032).
With regards to claim 2, Suzuki teaches the polyol to be a polyester derived from a C4 to C18 aliphatic chain dicarboxylic acid or a polycarbonate from a C4 to C18 dicarboxylic acid (0032).
With regards to claim 3, Suzuki teaches the weight average molecular weight of the polyol to be 5,000 (0077).
With regards to claim 4, Suzuki teaches the urethanized (meth)acrylic compound to have weight average molecular weight of 1,000 to 15,000 (0036).
With regards to claims 5-8, Suzuki teaches the composition to contain mono(meth)acrylic acid ester compound (0038) and a (meth)acrylamide compound (0056).  Suzuki teaches the ester compound to include the following:

    PNG
    media_image1.png
    240
    404
    media_image1.png
    Greyscale

(0042) as applicants cite in the specification as reading on having the claimed boiling point and the (meth)acrylamide to include the following:

    PNG
    media_image2.png
    455
    411
    media_image2.png
    Greyscale

(0057) as applicant cites in the specification as having the claimed viscosity and boiling point.
With regards to claim 9, Suzuki teaches the composition to be used for mouthguards (0001) reading on a mouthpiece.
With regards to claim 10, Suzuki teaches the composition to be used for a denture base (0001).
With regards to claim 11, Suzuki teaches the composition to be used in stereolithography (0001) for producing a three-dimensional object (0020).


Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mac Murray et al (WO 2020/003133) with US 2021/0361389 used for citation purposes.
With regards to claim 1, Mac Murray teaches a photopolymerizable composition (abstract) that contains a urethane (meth)acrylate (0115) formed from a polycarbonate linking group having a molecular weight of 1000 (0122).  Mac Murray teaches composition to further include a photopolymerization initiator (0160).  Mac Murray further teaches the polyol to be selected from a polycarbonate diol (0128) and a polyester polyol (0132).
With regards to claim 2, Mac Murray teaches the polyester diol to have 2 to 40 carbons (0137) and to contain carboxylic acid groups (0133).
With regards to claim 3, Mac Murray teaches the polyol to have a molecular weight of 450 to 3200 (0130).
With regards to claim 4, Mac Murray taches the molecular weight of the urethane to be 3,000 to 12,000 (0115).
With regards to claims 5-6 and 8, Mac Murray teaches the composition to further include polymerizable monofunctional diluents including lauryl (meth)acrylate or tridecyl (meth)acrylate (0234) as applicants cite in the specification as reading on the claimed (meth)acrylic acid ester and methacrylamide compounds such as N-t-octylacrylamide (0250) as applicants cite in the specification as reading on the limitations of the claimed acrylamide.
With regards to claims 9 and 10, Mac Murray teaches the composition to be used for dental articles including prostheses and dentures (0273).
With regards to claim 11, Mac Murray teaches the composition to be used for stereolithography (0012) for 3D printing methods (0075).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763